                                                        UNITED STATES DISTRICT COURT
                                                        EASTERN DISTRICT OF MICHIGAN
                                                             SOUTHERN DIVISION

WILLIAM BAYLEY,

                                                           Plaintiff,        Civil Action No. 17-11942

v.                                                                           Magistrate Judge David R. Grand

UNITED STATES OF AMERICA,

                        Defendant.
__________________________________/


                                     OPINION AND ORDER GRANTING DEFENDANT’S
                                        MOTION FOR SUMMARY JUDGMENT [17]

              This case arises out of an auto accident that occurred on February 13, 2016, when a postal

truck owned and operated by the Defendant, the United States of America (the “government”)

side-swiped the vehicle which was being driven by Plaintiff, William Bayley (“Bayley”). Before

the Court is the government’s Motion for Summary Judgment, filed on June 1, 2018. (Doc.

#17).1 Bayley filed a response on June 22, 2018, and the government filed a reply on July 2,

2018. (Docs. #20, #22). The court held a hearing on this matter on August 6, 2018.

              For the following reasons, the Court will grant the government’s motion.

       I.             Background

              On February 13, 2016, a postal worker driving a mail truck on the highway traveled into

Bayley’s lane, and side-swiped Bayley’s vehicle. (Docs. #1, #17-2). Bayley testified that he

veered to the shoulder to avoid a greater collision, but the collision still sent his car spinning.

(Doc. #20-1 at 10). As Bayley was getting out of his car after the accident to talk to the police,


                                                            
1
   An order was entered previously approving the parties’ consent to the undersigned’s authority
to conduct all proceedings and enter a final judgment in this matter. (Doc. #10).  
                                                                        1 
 
he rolled his right ankle. (Doc. #20 at 10). The responding police officer wrote in the Crash

Report that Bayley had no injuries, and Emergency Medical Services was not called to the scene

(Doc. #17-4 at 10). The postal worker was cited for improper lane use. (Id.). Bayley drove

himself home after the accident. (Doc. #17-4 at 10). Bayley testified that, after the accident, his

car “was drivable. But it was banged,” and his subsequent medical report states the accident

resulted in only “minimal damage” to his car. (Doc. #20-1 at 79).

       Bayley did not visit the hospital or seek any medical care immediately after the accident.

(Doc. #17-4 at 10). Instead, six days later, he visited his primary care physician, Dr. O’Neill,

complaining of “some tightness in his back (low back and thoracic)” and ankle swelling, along

with “minimal pain.” (Doc. #20-1 at 79-80). Dr. O’Neill wrote, “Car accident 6 days ago.[…]

Minimal damage to car. Has some slight low back pain. Some relief with Motrin. Stepped out

of his car to talk to police and twisted his ankle. Now has swelling. Minimal pain with

walking.” (Id. at 80).

       Bayley was 76 years old at the time of his deposition. (Doc. #20-1 at 8). He testified that

he never had medical treatment for his mid to low back prior to the accident (Doc.#17-5 at 4);

but, medical records from 2011, 2014, and 2015 reflect a degenerative disc condition in his back,

and reports of low back pain and tightness. (Docs. #17-7 at 6, 11; #17-6 at 52, 56, 61, 66, 71;

#20-1 at 109-113).       At his deposition, Bayley testified the ankle injury affected him for

“probably four months,” and it did not affect him beyond that time period. (Doc. #17-4 at 2-7).

In response to a question about how his ankle injury affected him during that four months, he

testified, “Well, I had to—there is pictures of it. It was a severe strain. I had to be careful.” (Id.

at 6). Bayley was discharged from physical therapy on May 27, 2016, as he had met all goals,

his ankle pain at rest was 0/10, and during activity was 1/10. (Doc. #20-1 at 167).



                                                  2 
 
       In response to questioning about how his back pain impacted him, he testified, “Well, I

can feel it right now, I really can…If I turn real hard to my left, I feel it. I don’t feel it at all on

my left… it’s just the right side.” Doc. #17-4 at 6. In terms of how his daily life was impacted,

he testified, “I’m careful on how I pick up stuff and turn and so forth…It might be age,

too…When you’re 76, you know, you do things slower. But I’m aware of my back at all times

on my right especially.” Id.

       Bayley claims that on April 14, 2016, about two months after the car accident, he fell on

the stairs, and he attributes this fall to the ankle injury he suffered exiting his car after the

accident. (Doc. #17-4 at 7). The fall caused him to hit his head, and resulted in lacerations and

an alleged traumatic head injury. (Doc. #17-12). However, treatment notes from his E.R. visit

do not mention his ankle injury, nor indicate that any issue with his ankle caused the fall. (Id.).

Instead, under “context,” the E.R. record reads, “was going up stairs and caught his foot on the []

stair. He fell down and hit his head on the door. Did not fall down stairs.” (Id. at 3). The

record also indicated that Bayley ambulated into the E.R., and was “ambulating fine.” (Id. at 3,

5). It also indicated that he had normal sensation and motor function, and “painless” range of

motion in his back. (Id. at 4). Ultimately, regarding the cause of his fall, Bayley testified, “It

could have been my back being weak, I can’t say for sure . . .” (Doc. #17-4 at 32).

       Bayley now seeks pain and suffering damages he allegedly suffered as a result of the car

accident for “traumatic brain injury, post-concussive syndrome, spinal stenosis at L4-L5, injuries

to the head, neck, shoulders, arms, knees, back, chest, ankles and to other parts of his body,

externally and internally, and some or all of which interferes with his enjoyment of life and

caused [Bayley] great pain and suffering.” (Doc. #1 at 6).




                                                   3 
 
    II.      LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 56, the Court will grant summary judgment

if “the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Pittman v. Cuyahoga

County Dep’t of Children & Family Servs., 640 F.3d 716, 723 (6th Cir. 2011). A fact is material

if it might affect the outcome of the case under governing law. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In determining whether a genuine issue of material fact exists,

the Court assumes the truth of the non-moving party’s evidence and construes all reasonable

inferences from that evidence in the light most favorable to the non-moving party. See Ciminillo

v. Streicher, 434 F.3d 461, 464 (6th Cir. 2006). In response to a summary judgment motion, the

opposing party may not rest on its pleadings, nor “rely on the hope that the trier of fact will

disbelieve the movant’s denial of a disputed fact but must make an affirmative showing with

proper evidence in order to defeat the motion.” Alexander v. CareSource, 576 F.3d 551, 558

(6th Cir. 2009) (internal quotations omitted). When considering the material facts on the record,

a court must bear in mind that “[t]he mere existence of a scintilla of evidence in support of the

plaintiff's position will be insufficient; there must be evidence on which the jury could

reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

          Bayley seeks non-economic damages resulting from the car accident under MCL

500.3135, the Michigan No Fault Act. Under the Federal Tort Claims Act, liability “is usually

determined by referencing state law.” Premo v. United States, 599 F.3d 540, 545 (6th Cir.

2010). Tort liability for non-economic loss under the Michigan No-Fault Act is limited to cases

in which an injured party “has suffered death, serious impairment of body function, or permanent

serious disfigurement” that was “caused by [the] ownership, maintenance, or use of a motor



                                                4 
 
vehicle.” MCL 500.3135(1). A “serious impairment of body function” means “an objectively

manifested impairment of an important body function that affects the person's general ability to

lead his or her normal life.” MCL 500.3135(5); McCormick v. Carrier, 795 N.W.2d 517, 524

(2010). “[T]he threshold question whether the person has suffered a serious impairment of body

function should be determined by the court as a matter of law as long as there is no factual

dispute regarding ‘the nature and extent of the person's injuries’ that is material to determining

whether the threshold standards are met.” Id. at 525 (citing MCL 500.3135(2)(a)).

           To be “objectively manifested,” the impairment must be “evidenced by actual symptoms

or conditions that someone other than the injured person would observe or perceive as impairing

a body function.” McCormick, 795 N.W.2d at 527. To satisfy the “objective manifestation”

prong, there must be a physical basis to support the subjective complaints of pain and suffering,

which generally requires medical testimony. See McCormick, 795 N.W.2d at 528; see also Reed

v. Jones, No. 2:16-CV-34, 2016 WL 6871183, at *1 (W.D. Mich. Nov. 22, 2016).

           Moreover, the plaintiff must “demonstrate a causal relationship between his injury and

the accident.” Lopez-Garcia v. United States, 207 F. Supp. 3d 753, 759 (E.D. Mich. 2016)

(citing Mehdi v. Gardner, No. 319630, 2015 WL 1227710, at *2 (Mich. Ct. App. March 17,

2015)).

    III.      Analysis

           The government moves for summary judgment, arguing that Bayley’s “auto negligence

claims under the Michigan No Fault Act fail due to a lack of causation evidence, and an inability

to meet the serious impairment threshold for noneconomic damages established under Mich.

Comp. Laws § 500.3135 et seq.” (Doc. #17 at 1). In response, Bayley argues that the car

accident caused, or at least exacerbated certain of his conditions, including ankle and low back



                                                 5 
 
pain, and head injuries, and that each of these constitutes a “serious impairment” compensable

under the Michigan No Fault Act. (Doc. #20). But close inspection of the arguments and

evidence shows that Bayley failed to raise a material question of fact sufficient to withstand

summary judgment as to these issues. As to Bayley’s low back pain, he presented no objective

evidence showing a causal link to the accident. Moreover, even if a causal link was assumed, his

low back pain does not meet the threshold of “serious impairment of a bodily function.”

Bayley’s ankle pain also does not meet the “serious impairment” threshold. Finally, there is

insufficient evidence that the February 13, 2016 car accident caused Bayley to fall on the stairs

in April 2016, and thus, Bayley failed to raise a material question of fact that any head injury

resulted from the car accident.

       A.    “Serious impairment” threshold

       By restricting its application only to instances in which an injured party “has suffered

death, serious impairment of body function, or permanent serious disfigurement” that was

“caused by [the] ownership, maintenance, or use of a motor vehicle,” MCL 500.3135(1), the

Michigan No-Fault Act limits tort liability for non-economic damages, and prevents plaintiffs

with only minor injuries from obtaining such damages. Here, the issue is whether Bayley has

raised a material question of fact as to the No-Fault Act’s “serious impairment of a bodily

function” requirement, as the evidence is clear Bayley did not suffer permanent disfigurement.2

                                                            
2
  Although Bayley’s Complaint alleges he suffered “permanent disfigurement,” the government’s
motion focuses primarily on whether he suffered a “serious impairment.” (See Docs. #1 at 6,
#17 at 34). In response, Bayley does not argue that his injuries constitute permanent
disfigurement; he, too, focuses on the “serious impairment” question. (Doc. #20). Moreover, as
the government briefly points out, any “permanent disfigurement” claim fails as a matter of law.
(Doc. #17 at 34). As discussed herein, Bayley failed to raise a material question of fact linking
his alleged back and head injuries to the car accident, and therefore the Court need not address
whether they constitute “permanent disfigurement.” Bayley also does not dispute the
government’s argument that the small scar on his head does not, as a matter of law, rise to the
                                               6 
 
To prove serious impairment of body function, a plaintiff must show “an objectively manifested

impairment of an important body function that affects the person’s general ability to lead his or

her normal life.” MCL 500.3135(5); McCormick, 795 N.W.2d at 524. MCL 500.3135(2)(a)

instructs,

                       The issues of whether the injured person has suffered serious impairment of
                       body function or permanent serious disfigurement are questions of law for the
                       court if the court finds either of the following:

                       (i)            There is no factual dispute concerning the nature and extent of the
                                      person's injuries.

                       (ii)           There is a factual dispute concerning the nature and extent of the
                                      person's injuries, but the dispute is not material to the determination
                                      whether the person has suffered a serious impairment of body function
                                      or permanent serious disfigurement.3

MCL § 500.3135 (West).

              1. Ankle Pain

              Here, there is no factual dispute that Bayley suffered his ankle injury as a result of the car

accident in question. The government argues persuasively, however, that Bayley’s twisted ankle

did not constitute or result in “a serious impairment of body function.” Indeed, the evidence

establishes that Bayley’s ankle injury did not constitute “an objectively manifested impairment of

                                                                                                                                                                                                
level of “permanent disfigurement.” (Id.) (citing Petaja v. Guck, 444 N.W.2d 209, 210 (1989)
and Dybas v. Madziar, No. 295512, 2011 WL 1327868, at *3 (Mich. Ct. App. Apr. 7, 2011)
(summary judgment warranted for defendant where knee scar was less than 3.5 inches long and
partially covered by hair)). Further, Bayley advances no argument that his twisted ankle meets
the legal threshold of “permanent disfigurement,” and admits it fully healed approximately four
months after the car accident. (Doc. #17-4 at 7 (“Q. [] Does it affect you today in any way? A.
No.”); see also infra at 9-12).
 
3
  MCL 500.3135(2)(a)(ii) continues: “However, for a closed-head injury, a question of fact for
the jury is created if a licensed allopathic or osteopathic physician who regularly diagnoses or
treats closed-head injuries testifies under oath that there may be a serious neurological injury.”
This provision is not relevant here, as Bayley has not argued its applicability, nor presented the
requisite physician testimony.
                                                                                              7 
 
an important body function that affects [Bayley’s] ability to lead his [] normal life.” See MCL

500.3135(5); McCormick, supra (emphasis added). In Bayley’s medical record from CMG

Primary Care dated February 19, 2016, Bayley reported he “twisted his ankle” when he “stepped

out of his car to talk to police.” (Doc. #20-1 at 79). The record further indicates, “Patient

reports…no exercise intolerance…no weakness, no numbness, no seizures, no dizziness, and no

headaches…motor strength and tone: normal tone and motor strength.” (Id.). He drove himself

home after the accident, and did not seek immediate medical care, which suggests his twisted

ankle was not a serious injury, even immediately after the accident.

       Bayley argues that “under the established law, a strained ankle is sufficient to satisfy the

‘objectively manifested’ injury for the purposes of the MCL as interpreted by McCormick,”

(Doc. #20 at 21); but, he does not cite any cases other than McCormick for this proposition, and

the facts in McCormick are distinguishable from those in this case. McCormick, supra at 521. In

McCormick, a car drove over the plaintiff's left ankle, and the “plaintiff was immediately taken

to the hospital, and x-rays showed a fracture of his left medial malleolus.” Id. “[T]wo days later

metal hardware was surgically inserted into his ankle to stabilize plaintiff’s bone fragments.

[He] was restricted from weight-bearing activities for one month,” he had to cease work, and had

an ongoing moderate limp. Id. Clearly, the plaintiff’s ankle injury in McCormick, and the

functional limitations it imposed on that plaintiff, is distinguishable from the twisted ankle

Bayley suffered, and his attempt to rely on that case is misplaced.

       To show a serious impairment, Bayley relies primarily upon his subjective complaints of

ankle pain and swelling immediately after the accident. (Doc. #20 at 9-11). However, under

Michigan law, these subjective complaints fall short of the “objective manifestation” threshold.

See Reed v. Jones, No. 2:16-CV-34, 2016 WL 6871183, at *1–2 (W.D. Mich. Nov. 22, 2016)



                                                 8 
 
(“Courts look for an x-ray, MRI, or similar test that reveals an injury”); Lopez-Garcia, 207 F.

Supp. 3d at 759 (E.D. Mich. 2016) (holding the plaintiff failed to establish objective

manifestation when “x-rays came back normal… a CT scan of [plaintiff's] lumbar spine

immediately following the accident was deemed ‘normal’, and a follow-up MRI conducted

months later showed no signs of ‘acute fracture.’ ”); Mehdi, No. 319630, 2015 WL 1227710, at

*2 (plaintiff failed to establish objective manifestation where the “only documented

manifestations of plaintiff's injuries directly attributable to the accident were subjective

symptoms of neck and back pain, headaches, and a diagnosis of whiplash”).

       Bayley must show that the injuries were “evidenced by actual symptoms or conditions

that someone other than the injured person would observe or perceive as impairing a body

function.” Lopez-Garcia, 207 F. Supp. 3d at 758-59, quoting McCormick, 795 N.W.2d at 527.

Bayley argues, “[t]he ATI evaluation diagnosed [him] with…ankle pain [and] a right ankle

sprain/strain.” (Doc. #20 at 10). However, there is no evidence of an actual diagnosis based on

objective testing; there is only an indication that his symptoms are consistent with a sprain or

strain. Bayley does not present compelling reasons as to why this constitutes evidence of

“conditions that someone other than [him] would perceive as impairing a body function.”

Bayley’s reliance on Dr. Donahue’s notes indicating there was a “possible right anterior

talofibular ligament tear” as objective evidence of injury is also unavailing. (Doc. #20 at 10).

This possibility is insufficient to constitute a material factual dispute, as there is only speculation,

not confirmation, of a tear. As the government points out, “[t]his possible tear was never

confirmed by any imaging or exam.” (Doc. #17 at 13).

       Overall, the evidence does not show an objective manifestation of Bayley’s injury; rather,

the evidence indicates the ankle injury was minor. On March 24, 2016, Dr. Donahue wrote, “No



                                                   9 
 
significant fractures or osseous abnormalities are identified.” (Doc. #17-10 at 1, 3). Bayley was

not prescribed crutches, or instructed to refrain from weight-bearing activities; he was prescribed

Motrin, and continued with physical therapy. (Id. at 2). Dr. Donahue also indicated “Bilateral

lower extremities demonstrate passive motion of the hip, knee, foot, and ankle to be intact.”

(Doc. #17-10). Physical therapy progress notes dated May 6, 2016 (less than three months after

the car accident) read, “patient reports he is no longer taking pain meds,” his pain was, at rest,

0/10, and during activity, 2/10. (Doc. #20-1 at 167). By May 27, 2016, his pain at rest remained

0/10, and his pain during activity was only 1/10. (Id.). His discharge summary reads, “Pt reports

significant improvement, he notes very little soreness at back w/ ADLS [activities of daily

living]. Patient notes they are performing at their prior level of function.” (Id.).

       Moreover, Bayley fails to show his ankle injury rose to the level of a “serious

impairment” because it did not have “an influence on [his] capacity to live in his [ ] normal

manner of living.” McCormick, 795 N.W.2d at 530. As the government persuasively argues,

“there is no evidence to debate here. [Bayley] has continued to drive and take care of himself

exactly as he did before the accident, from the moment he drove himself home.                 He has

identified nothing that would qualify as a limitation to his general ability to lead his normal life.”

(Doc. #17 at 33) (emphasis in original).

       Bayley claims that in 2017, sometime during the winter season, “he had to quit his job

because the back pain flared up by lifting heavy boxes.” (Docs. #20 at 23, #20-1 at 9). But

Bayley showed no connection whatsoever between the car accident and his work stoppage.

Indeed, the evidence establishes the absence of such a connection, as Bayley had worked

multiple jobs after the February 2016 car accident took place. For example, he worked at Home

Depot in 2017 (Doc. #20-1 at 9); he worked “during the summer [of 2017] selling sealcoating of



                                                 10 
 
driveways” (Doc. #17-4 at 4); and, he “worked with [Gibbs, cleaning and polishing vehicles] on

two different periods including the spring of 2017.” (Docs. #17-4 at 4-5, #20-1 at 8-9). Bayley

also testified that his departure from previous work had nothing to do with the accident, or

resulting injuries; he left because “[t]hey just didn’t need my services anymore.” (Doc. #17-4 at

5). Finally, as discussed below, infra at 14, an April 25, 2016 note from Bayley’s chiropractor

states, “Bayley reported his low back pain at 1 and right ankle pain at 1, based on a 1 to 10 pain

scale and a percentage of improvement of his low back pain at 100% and right ankle pain at

100%. [Bayley] states he is doing very wel[l] with no physical limitations. I am releasing him

from care at this time.” (Doc. #17-9 at 6) (emphasis added). At deposition, Bayley testified that

his ankle healed within four months and had no present effect on him whatsoever. (Doc. #17-4

at 7).

         Bayley also claims he “missed two months of his dance classes,” and he was playing golf

less frequently after the accident. (Doc. #20 at 23). But Bayley admits that he was still able to

play golf and return to dance classes after the accident. Indeed, he testified, “It doesn't mean that

I can't still golf, I just have to have a different level of golf, if you know what I mean. . . . I’m not

a great golfer . . . It doesn't mean that I can't go, I just have to play a more restrictive game.”

(Doc. #17-4 at 8). Especially in the face of medical evidence indicating that Bayley had “no

physical limitations” as a result of the accident, this type of vague alleged limitation does not

show that his “general ability to lead his [] normal life” was sufficiently impacted such that one

could say he satisfied the Michigan No Fault Act’s “serious impairment” threshold. MCL

500.3135(5). As in Lopez-Garcia, 207 F. Supp. 3d at 760, Bayley’s “argument that his ‘ability

to lead a normal life was affected by the accident is contradicted by the overwhelming evidence

in the record.’”



                                                   11 
 
       For all of the above reasons, the government is entitled to summary judgment as to

Bayley’s claim regarding his ankle.

       2. Back Pain

       The government is also entitled to summary judgment as to Bayley’s claim regarding

back pain because he failed to present sufficient evidence to raise a material question of fact of a

causal link between the car accident and his back pain, and that he suffered a serious impairment

of a body function.

       The law is clear that Bayley must “demonstrate a causal relationship between his injury

and the accident.” Lopez-Garcia, 207 F. Supp. 3d at 758–59 (citing Mehdi, No. 319630, 2015

WL 1227710, at *2). In Lopez-Garcia, “in an attempt to establish causation, [the plaintiff]

directs the Court’s attention to a number of medical records suggesting that he suffered an

injury,” but the court found, “a general reference, without some facially apparent connection to

the underlying trauma–or an expert opinion establishing same—is not enough.” Id. at 759. Just

as in Lopez-Garcia, here, Bayley points to medical records suggesting the existence of an injury;

but, there is insufficient evidence in the record establishing the required nexus between the injury

and the underlying accident.

       Bayley simply assumes that the “moderate degenerative change at L4-5” (Doc. #17-10 at

1) reflected in the X-Ray and MRI taken a month after the car accident, and the accompanying

back pain, was caused by the accident. But, his assumption of causation contradicts the record in

at least three respects: first, it contradicts Bayley’s past medical history, which demonstrates the

same degenerative disc changes prior to the accident; second, it contradicts the opinion of the

Independent Medical Examiner, Dr. Adil Ali; and third, it is unsupported by any medical

examiner or objective evidence.



                                                12 
 
       There is ample evidence demonstrating that Bayley suffered back pain and degenerative

disc loss prior to the accident in February 2016. For example, a lumbar spine x-ray from

February 17, 2011 showed “moderate degenerative changes at L4-5.”               (Doc. #17-7 at 6).

Another lumbar spine radiographic examination from October 1, 2014 showed mild to moderate

degenerative changes at L4-5. (Docs. #17-7 at 11, #17-6 at 71). Notes from an appointment

with Dr. O’Neill on January 28, 2015 discussing “Reviewed Problems” reflect “[d]egeneration of

intervertebral disc.” (Doc. #17-6 at 66). Notes from March 9, 2015, June 23, 2015, and July 21,

2015 reflect the same. (Docs. #17-6 at 52, 56, 61). A medical record from 2014 indicates that

Bayley reported back pain while seeking medical treatment. (Doc. #20-1 at 109-110). Bayley’s

medical visit in October 2014 shows he reported tightness and aching in L-spine (lower back),

intermittent duration, aggravated by flexing and going from sit to stand more than two years

prior to the car accident. The notes from that visit indicate the pain exists in the right lower back

up to the flank, and is “tight most of the time.” (Doc. #17-6 at 72-73). This is exactly consistent

with the back pain Bayley reported after the accident, and thus, mitigates any assumed causal

link between the accident and his pain.

       After reviewing the medical records in this case, including those indicating degenerative

disc disease prior to the car accident, Dr. Adil Ali, an independent medical examiner, concluded:

            [Bayley] had preexisting degenerative changes in the lumbar spine…His
            lumbar spine MRI, per my review of the radiologist’s report, is with
            degenerative findings not causally related to the motor vehicle accident. They
            support the opinion the patient had a preexisting history of degenerative
            changes which were evident on lumbar spine x-rays performed prior to the
            motor vehicle accident. He did not suffer an aggravation of his lumbar spine
            pathology. The notes support the opinion he suffered a minor soft tissue
            sprain/strain injury as he was documented as having mild pain shortly after the
            accident that was improved…I did review a thoracic spine MRI which was
            with findings that are not causally related to the motor vehicle accident based
            on the pain complaints reported shortly after the motor vehicle accident.



                                                 13 
 
       (Doc. #17-16 at 11-12).

       Bayley responds to this clear evidence by arguing that the car accident aggravated his

preexisting conditions, and that “aggravation” is sufficient to find causation, citing, among other

cases, Wilkinson v. Lee, 617 N.W. 2d 305, 306 (2000). It is true that “[r]egardless of the

preexisting condition, recovery is allowed if the trauma caused by the accident triggered

symptoms from that condition.” Id. at 308 (emphasis added). In Wilkinson, however, there was

evidence from an expert physician that the accident aggravated the symptoms of plaintiff’s brain

tumor, and the defendant's expert conceded that the accident “probably contributed to those

symptoms and perhaps caused them” Id. at 309. Here, in contrast, as the government notes,

“there is no evidence from a doctor presented by [Bayley] to support causation and, as noted

supra, no medical records or physician testimony linking any injury to the car accident.” (Doc.

#22 at 7-8). Bayley does not present any objective evidence supporting his assumption that the

car accident caused the degenerative disc loss reflected in the MRI/X-ray. Dr. Donahue notes

both the accident and the X-Ray/MRI impression, but does not suggest or conclude that a causal

relationship exists between the two. The government’s argument is persuasive, as no doctor or

expert opined that a causal link existed between the car accident and any identifiable condition

other than minor back pain or the twisted ankle.

       Moreover, even if a causal link could be shown, the government would still be entitled to

summary judgment because Bayley failed to raise a material question of fact that his back pain

meets the “serious impairment” threshold as required by MCL 500.3135. When Bayley visited

his primary care doctor, Dr. O’Neill, six days after the car accident, Dr. O’Neill noted that his

chief complaint was “some tightness in his back (lower and thoracic) after the accident.” (Doc.

#17-6 at 40). Bayley testified that, as of January 2018, he could still feel pain, and it affected his



                                                 14 
 
daily life in “how I pick up stuff and turn and so forth…It might be age, too… when you’re 76,

you do things slower. But I’m aware of my back at all times on my right especially.” (Doc. #20-

1 at 10).

        His medical records further show that his back pain did not rise to the level of “serious

impairment.” Notes from his chiropractor on April 25, 2016, state, “Bayley reported his low

back pain at 1 and right ankle pain at 1, based on a 1 to 10 pain scale and a percentage of

improvement of his low back pain at 100% and right ankle pain at 100%. [Bayley] states he is

doing very wel[l] with no physical limitations. I am releasing him from care at this time.”

(Doc. #17-9 at 6) (emphasis added). Physical therapy progress notes dated May 6, 2016,

similarly state, “[Bayley] reports he is no longer taking pain meds. He reports his low back pain

is greatly diminished.” Doc. #20-1 at 167. A medical progress note dated July 7, 2017, states

that Bayley’s pain at rest was 0-2/10, during activity was 0-5/10, and “after a month of treatment

the pain is not constant, it’s intermittent. Gets pain with ADLs involving twisting, lifting heavier

objects, reaching, bending.” Doc. #17-15 at 73. On a “Modified Oswestry Low Back Pain

Disability Questionnaire,” Bayley indicated the following: Pain medication provides complete

relief from pain; He can take care of himself normally, but it increases his pain; Pain prevents

him from lifting heavy weights off the floor, but he can manage if the weights are conveniently

positioned (e.g., on a table). (Doc. #17-15 at 27-30).

        Thus, just as in Lopez-Garcia, Bayley failed to create a material question of fact

“surrounding the effect of his ability to lead a normal life after the accident.” Lopez-Garcia, 207

F. Supp. 3d at 759. Accordingly, the government is entitled to summary judgment on this issue.




                                                15 
 
       3.   Head Injuries

       Finally, Bayley argues that summary judgment should be denied because he has raised a

material question of fact that the car accident caused, or aggravated, at least some of his head

injuries, including memory loss/impairment, traumatic brain injury, and post-concussive

syndrome. (Docs. #1, #20). For the reasons discussed below, the Court concurs with the

government that Bayley’s head injury claim fails because (1) “the February car accident cannot

factually be linked to [Bayley’s] April fall . . . [and] [Bayley’s] pre-existing [head] problems are

uncontested and are indistinguishable from the problems [Bayley] now attributes to the car

accident”; and (2) “[Bayley] has not offered evidence that the head injury influenced his normal

manner of living.” (Doc. #17 at 26-29).

       Bayley again uses a strained interpretation of causation when he claims the car accident

caused him to fall on the stairs on April 14, 2016, and thus caused the injuries he allegedly

suffered at that time. In short, Bayley argues that the February 2016 car accident caused his

ankle to be weak, which in turn caused him to fall on the stairs on April 14, 2016, resulting in a

head injury. (See Doc. #20 at 10-11). This argument lacks merit.

       Bayley does not cite any authority in which a court upheld such an attenuated causal link.

Nor does Bayley present any objective evidence supporting his claim that he had a weak ankle at

the time of his fall, or that the fall was in any way caused by an issue with his ankle (let alone an

issue with his ankle which was caused by the car accident). He does not cite any medical, or

other objective opinion supporting this causal link. As discussed above, supra at 3, treatment

notes from his E.R. visit do not mention his ankle injury, nor indicate that any issue with his

ankle caused the fall. (Doc. #17-12). Instead, under “context,” the E.R. record reads, “was

going up stairs and caught his foot on the [ ] stair. He fell down and hit his head on the door.



                                                 16 
 
Did not fall down stairs.” (Id. at 3). The record also indicated that Bayley ambulated into the

E.R., and was “ambulating fine.” (Id. at 3, 5). It also indicated that he had normal sensation and

motor function, and “painless” range of motion in his back. (Id. at 4).

       Moreover, the only medical opinion regarding a causal link between the car accident

injuries and the fall is that of the independent medical examiner, Dr. Adil Ali, and that evidence

supports granting the government’s motion for summary judgment. Dr. Ali concluded that

Bayley’s fall on April 13, 2016, “was not causally related to the motor vehicle accident and did

not result in any new injuries related to the motor vehicle accident. His current issues and

concerns are not causally related to the motor vehicle accident.” Doc. #17-16 at 11.

       Rather than responding with evidence, Bayley only offered his own self-serving and

speculative testimony that, “[i]f I hadn’t had the accident, I wouldn’t have rolled my ankle. And

if I hadn’t rolled my ankle, I wouldn’t have fallen down the stairs at my house because my ankle

was weak.” (Doc. #17-4 at 7). Indeed, Bayley admits that he is not even sure his ankle

weakness is what caused him to fall on April 14, 2016. (Doc. #17-4 at 32) (“It could have been

my back being weak, I can’t say for sure.”). Clearly, such speculation is insufficient to create a

material question of fact as to causation. McNulty v. Home City Ice Co., No. 08-CV-13178, 2016

WL 4408826, at *9 (E.D. Mich. Aug. 17, 2016) (“Evidence that relies solely on innuendo and

requires pure speculation to adopt Plaintiff's version of the facts is insufficient to withstand a

motion for summary judgment.”).

       Finally, medical evidence from after the car accident does not indicate that his ankle

weakness would cause him to fall. There is no evidence of a doctor restricting his mobility or

movements; and six days after the car accident, when Bayley visited CMG Primary Care, he

reported “minimal pain with walking…no exercise intolerance.” (Doc. #20-1 at 77-79). In the



                                                17 
 
“Musculoskeletal” section of the physical exam notes, Dr. O’Neill wrote, “normal tone and

motor strength. Joints, Bones, and Muscles: no contractures, malalignment, tenderness, or bony

abnormalities and normal movement of all extremities.” (Doc. #20-1 at 79).

          In sum, Bayley failed to present evidence sufficient to raise a material question of fact

that the February 13, 2016 car accident caused him to fall on April 14, 2016. Accordingly, the

government is entitled to summary judgment as to any injuries Bayley claims to have suffered as

a result of that fall. Lopez-Garcia, 207 F. Supp. 3d at 759.

    IV.      Conclusion

          For the foregoing reasons, the Court GRANTS the government’s motion for summary

judgment (Doc. #17).

          IT IS SO ORDERED.

Dated: October 9, 2018                                 s/David R. Grand
Ann Arbor, Michigan                                    DAVID R. GRAND
                                                       United States Magistrate Judge



                                  CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court’s ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on October 9, 2018.

                                                       s/Eddrey O. Butts
                                                       EDDREY O. BUTTS
                                                       Case Manager




                                                 18 
 
